
	

113 HR 4996 IH: Energy Markets Emergency Act
U.S. House of Representatives
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4996
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2014
			Ms. DeLauro (for herself, Mr. Cicilline, Mr. Grijalva, and Mr. Welch) introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To require the Commodity Futures Trading Commission to take certain emergency action to eliminate
			 excessive speculation in energy markets.
	
	
		1.Short titleThis Act may be cited as the Energy Markets Emergency Act.
		2.Energy markets
			(a)FindingsCongress finds that—
				(1)the Commodity Futures Trading Commission was created as an independent agency, in 1974, with a
			 mandate—
					(A)to enforce and administer the Commodity Exchange Act (7 U.S.C. 1 et seq.);
					(B)to ensure commodities market integrity;
					(C)to protect commodities market users from fraud and abusive trading practices; and
					(D)to prevent and prosecute manipulation of the price of any commodity in interstate commerce;
					(2)Congress has given the Commodity Futures Trading Commission authority under the Commodity Exchange
			 Act (7 U.S.C. 1 et seq.) to take necessary actions to address market
			 emergencies;
				(3)the Commodity Futures Trading Commission may use the emergency authority of the Commission with
			 respect to any major market disturbance that prevents the market from
			 accurately reflecting the forces of supply and demand for a commodity;
				(4)Congress declared in section 4a of the Commodity Exchange Act (7 U.S.C. 6a) that excessive
			 speculation imposes an undue and unnecessary burden on interstate
			 commerce;
				(5)according to an article published in Forbes magazine on February 27, 2012, excessive oil
			 speculation translates out into a premium for gasoline at the pump of $.56 a gallon based on a recent report from Goldman Sachs;
				(6)on June 13, 2014—
					(A)the supply of motor gasoline was higher than the supply was on June 12, 2009, when the national
			 average price for a gallon of regular unleaded gasoline was just $2.64;
			 and
					(B)demand for gasoline in the United States was lower than demand was on June 12, 2009;
					(7)on June 23, 2014, the national average price of regular unleaded gasoline was over $3.68 a gallon,
			 the highest price for this time of year since 2008, the year gasoline
			 prices hit an all-time high;
				(8)excessive oil and gasoline speculation is creating major market disturbances that prevent the
			 market from accurately reflecting the forces of supply and demand; and
				(9)the Commodity Futures Trading Commission has a responsibility—
					(A)to ensure that the price discovery for oil and gasoline accurately reflects the fundamentals of
			 supply and demand; and
					(B)to take immediate action to implement strong and meaningful position limits in regulated exchange
			 markets to eliminate excessive oil speculation.
					(b)ActionsNot later than 14 days after the date of enactment of this Act, the Commodity Futures Trading
			 Commission shall use the authority of the Commission (including emergency
			 powers)—
				(1)to curb immediately the role of excessive speculation in any contract market within the
			 jurisdiction of the Commission, on or through which energy futures or
			 swaps are traded; and
				(2)to eliminate excessive speculation, price distortion, sudden or unreasonable fluctuations, or
			 unwarranted changes in prices, or other unlawful activity that is causing
			 major market disturbances that prevent the market from accurately
			 reflecting the forces of supply and demand for energy commodities.
				
